Title: To Thomas Jefferson from William Barton, 20 February 1802
From: Barton, William
To: Jefferson, Thomas


          
            Sir,
            Lancaster, Feby 20th. 1802.
          
          Amos Slaymaker, Esqr. (a respectable inhabitant of this neighbourhood) will have the honor of delivering this to You; together with a copy of my book, which I request You will do me the favor to accept, as a small token of my high respect for Your character.—I have accompanied this copy with a small engraved portrait of myself,—executed in a peculiar style, by Mons. St. Memin of Philadelphia, as a good specimen of the talents of that ingenious artist—The outline of the original drawing (which is as large as life, and finished in chalks,) is made by a mechanical apparatus, called the Physiognotrace; and from this he executes the print, in the reduced size. Mr. St. Memin’s profiles are, generally, striking likenesses; and, considering the excellence of the workmanship, his price is very moderate.—I have taken the liberty of sending to You, Sir, this specimen of his art (which I procured for the purpose of gratifying my children), presuming that You may not have had an opportunity of seeing one of the kind, before; knowing that, in this case, it will be acceptable to You—This likeness, my friends say, is an excellent one.—
          I feel very anxious for the fate of my book. Some of my friends—and among these, our worthy Governor,—persuade me it has some merit—Of one thing, however, I am sure;—it is well-intended. The work is now before the world; and I hope, for the sake of the Bookseller (who is a very worthy man), as well as on my own account, it will meet with a favorable reception among my Countrymen—Mr. Conrad has, I expect, sent 80 or 100 copies to Washington.—
          Mr. Slaymaker informs me, that his journey to the seat of government is made in the hope of being able to succeed in procuring a contract for carrying a Mail from Philada. to Washington, by the route of Lancaster. In point of capacity and resources, he is, I believe, quite adequate to the undertaking. Though he professes to be a Federalist, he is a very decent and moderate man of that party; and many of his connections are most respectable Republicans.—
          I have the Honor to be, With sentiments of the highest Respect And sincerest Attachment, Sir, Your most obedt. Servt.
          
            W. Barton
          
         